 Case 2:19-cr-00313-SVW Document 116 Filed 06/29/20 Page 1 of 4 Page ID #:901




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 East 2nd Street
     Los Angeles, CA 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894-0081
7
     Attorneys for Defendant
8    MARK DOMINGO
9
10                             UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                      Case No. CR 19-00313-SVW
15                Plaintiff,
                                                    EX PARTE APPLICATION TO FILE
16         v.                                       UNDER SEAL; MEMORANDUM OF
                                                    POINTS AND AUTHORITIES;
17   MARK DOMINGO,                                  DECLARATION OF COUNSEL
18                Defendant.
19
20         Defendant Mark Domingo, by and through his attorneys of record, Deputy
21   Federal Public Defenders David I. Wasserman and Angela C. C. Viramontes, hereby
22   applies ex parte to the Court for an order that his reply to the government’s opposition
23   to admit statements under Fed. R. Evid. 803(3) and 803(4), be filed under seal.
24   //
25   //
26   //
27   //
28   //
 Case 2:19-cr-00313-SVW Document 116 Filed 06/29/20 Page 2 of 4 Page ID #:902




1          This ex parte application is based upon the attached memorandum of points and
2    authorities, the declaration of David. I. Wasserman, the files and records in this case,
3    and such further information as may be provided to the Courts regarding this
4    application.
5
6                                            Respectfully submitted,
7                                            AMY M. KARLIN
                                             Interim Federal Public Defender
8
9    DATED: June 29, 2020                By /s/ David I. Wasserman
10                                         DAVID I. WASSERMAN
                                           Deputy Federal Public Defender
11                                         Attorney for Mark Domingo

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
 Case 2:19-cr-00313-SVW Document 116 Filed 06/29/20 Page 3 of 4 Page ID #:903




1                  MEMORANDUM OF POINTS AND AUTHORITIES
2          A court has supervisory powers over its records and files to seal documents
3    under appropriate circumstances. See United States v. Mann, 829 F.2d 849, 853 (9th
4    Cir. 1987). Mr. Domingo requests that the Court seal his reply to the government’s
5    opposition to admit statements under Fed. R. Evid. 803(3) and 803(4) because the
6    contents of the document contain references to sensitive medical.
7          Based on the foregoing, the defense respectfully requests that his reply to the
8    government’s opposition to admit statements under Fed. R. Evid. 803(3) and 803(4), be
9    filed under seal.
10
11                                         Respectfully submitted,
12                                         AMY M. KARLIN
                                           Interim Federal Public Defender
13
14   DATED: June 29, 2020               By /s/ David I. Wasserman
15                                        DAVID I. WASSERMAN
                                          Deputy Federal Public Defender
16                                        Attorney for Mark Domingo

17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
 Case 2:19-cr-00313-SVW Document 116 Filed 06/29/20 Page 4 of 4 Page ID #:904




1                       DECLARATION OF DAVID I. WASSERMAN
2          I, David I. Wasserman, hereby state and declare as follows:
3          1.     I am an attorney with the Office of the Federal Public Defender for the
4    Central District of California. I am licensed to practice law in the State of California
5    and I am admitted to practice in this Court.
6          2.     Mr. Domingo’s reply to the government’s opposition to admit statements
7    under Fed. R. Evid. 803(3) and 803(4) discusses sensitive medical information. The
8    Court previously granted Mr. Domingo’s request to seal the initial motion and the
9    government’s request to seal its opposition because they contained such information.
10   See Dkts. 74 and 105.
11         3.     I contacted Reema El-Amamy and David T. Ryan, the Assistant United
12   States Attorneys on this matter, regarding the government’s position on the instant
13   application. They informed me that the government has no objection to the defense’s
14   request.
15         I declare under penalty of perjury under the laws of the United States of America
16   that the foregoing is true and correct.
17
18   DATE: June 29, 2020                        /s/ David I. Wasserman
                                               DAVID I. WASSERMAN
19
20
21
22
23
24
25
26
27
28
                                                    4
